Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  129591                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  _________________________________________                                                            Stephen J. Markman,
                                                                                                                      Justices
  IN RE MARQUIS JOSHUA MILES, JALEN
  VERILY ALLEN MILES, JUWANA DENISE
  MILES, and ANTHONY WOLFE JACOB
  RIPPY, Minors.
  _________________________________________
  FAMILY INDEPENDENCE AGENCY,
            Petitioner-Appellee,
  v                                                                 SC: 129591
                                                                    COA: 260212
                                                                    Wayne CC
                                                                    Family Division: 00-391035-NA
  ANTONIO BRINTLEY,
           Respondent-Appellant,
  and
  ATANYA MILES, MARZENE PORTER, and
  ANTHONY RIPPY,
             Respondents.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 22, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2005                    _________________________________________
           p1010                                                               Clerk